Mr. Chief Justice Lawrence delivered the opinion of the Court: This is an action of ejectment, in which the judgment in the circuit court was for the defendant, and the plaintiff appealed. The judgment was erroneous. The plaintiff showed a paramount title. The only objection taken to it by the counsel for appellee is, that one of the deeds was acknowledged before a person who describes himself, in his certificate, as a clerk pro tempore of the United States circuit court for the southern district of Ulinois. The objection is not well taken. It is sufficient, if the person taking the acknowledgment was clerk de facto, without reference to the temporary character of his appointment. The defendant also sets up color of title and payment of taxes for seven years. But the land was sold one year during the seven, and although bid in for the benefit of the defendant, the hid being paid with his money, yet this was not a payment of taxes, within the statute, as has been repeatedly decided by this court. The judgment is reversed and the cause remanded. Judgment reversed.